DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 3 depends claims the σx value as 1.2 to 1.7 so cannot be more broadly claimed as 1.1 to 1.9 in dependent claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2015/0212244 A1) in view of Marietti et al. (US Pub. 2003/0031842 A1) and Bee et al. (US Pub. 2019/0098946 A1).
Regarding claims 1-3 and 5, Kim discloses a metal structure body comprising a substrate, metal layer (light reflective layer), and color adjustment layer (light absorbing layer) where the body may implement various colors while having a small thickness (abstract). The metal layer is a single or multilayered film which is titanium, aluminum, copper, nickel, vanadium, tungsten, molybdenum, neodymium, iron, chromium, cobalt, gold, silver, and combinations ([0052]). The color adjustment layer is a single or multilayer film ([0055]) which is a metal oxynitride specifically aluminum oxynitride layer ([0056], [0065] and [0109]) where for 1 atom of Al, there is more than 0 atoms oxygen and 0.3 to 1 atoms N ([0109]). A cool color tone (bluish-navy) is achieved with an aluminum oxynitride layer that has a thickness of 60 nm which discloses a Tx value of 0.6 that falls within the claimed range ([0065], [0109] and [0114]).
Kim does not specifically disclose the ω or σx values for the color adjustment layer. However, Kim discloses the metal structure body having a cool tone color (bluish-navy) (([0065], [0109] and [0114]). It would be expected that a body that has an aluminum oxynitride layer and displays a cool color tone, specifically a bluish color will satisfy the claimed ω or σx values as set forth in the instant Specification (see instant Specification, page 3, lines 13-17, page 10, lines 3-22, Table 4). Thus, given Kim achieves a cool tone, it would be expected for the ω or σx values to be within the claimed ranges. 
Further, to the extent these values are not expected, Kim discloses varying the thickness of the color adjustment layer to achieve a desired color ([0065]) and the aluminum oxynitride element content being within a specific range to achieve a desired thickness ([0109]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that thickness and element content ratio for the aluminum oxynitride layer should be adjusted to achieve a desired color as taught in Kim including where the content ratio and thickness are values which fall within the claimed ω or σx values.
Kim does not disclose the substrate being a patterned layer. 
Marietti discloses an article with a patterned appearance to provide visually observable contrast by depositing a generally transparent thin film coating over a substrate where the coating includes metal oxynitride (aluminum oxynitride) layers (abstract and [0036]) and the substrate has a reflective coating and is textured ([0034]). The thin film coatings are applied at variable thicknesses to achieve different colors ([0010]). 
Bee discloses an optical element that imparts structural color to an article (abstract) where the article is given texture and then the optical element is disposed on the textured article to achieve shifting colors including colors that shift between two different colors based on viewing angle ([0008]-[0011], [0017]-[0018], [0041]-[0042], and [0072]-[0074]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the substrate in Kim to be textured as taught in Marietti and Bee to achieve a contrast effect (Marietti, [0034]), or a desired multi-hue, iridescent effect (Bee, [0008]).
Regarding claim 4, given Kim discloses an article with a bluish-navy color ([0114]), it would be expected for the hue-angle h* to be within the claimed range (see instant Specification, Fig. 33 which shows that a blue color will have a hue-angle h* between the claimed ranges).
Regarding claims 6 and 7, Kim does not specifically disclose the refractive index and extinction coefficient for the color adjustment layer. However, given the similarity in structure and cool color tone achieved, the refractive index and extinction coefficient would be expected in the aluminum oxynitride in Kim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As discussed above, Kim achieves the same cool tone color with a substrate, metal layer, and aluminum oxynitride layer as claimed (see Kim, [0109] and [0114]), so the aluminum oxynitride layer in Kim would be expected to have the same properties as the claimed aluminum oxynitride layer (see instant Specification, page 17, lines 12-27). 
To the extent these values are not expected, Kim discloses that absorption of light occurs according to the refractive index and extinction coefficient values, and thus a color may be implemented while reflectance of the metal layer is reduced and the refractive index and extinction coefficient of the color adjustment layer affect destructive interference and reduce the reflectance at a specific wavelength in a reflection spectrum to implement the color ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the refractive index and extinction coefficient of the color adjustment layer to achieve desired color including adjusting the values within the claimed range. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in refractive index and extinction coefficient of the aluminum oxynitride layer involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 8, Kim does not disclose the color adjustment layer having different thicknesses at two or more points.
Marietti discloses an article with a patterned appearance to provide visually observable contrast by depositing generally transparent thin film coatings over a substrate where the coatings include metal oxynitride (aluminum oxynitride) layers (abstract and [0036]) and the substrate has a reflective coating and is textured ([0034]). The thin film coatings are applied at variable thickness to achieve different colors ([0010]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the aluminum oxynitride layer in Kim to be given different thicknesses to achieve variable color in the appearance of the layer and form a visible pattern as taught in Marietti (Marietti, [0010]).
Regarding claim 9, Kim discloses there being multiple metal and color adjusting layers either of which multiple layer may be considered a color film ([0079]).
To the extent this is not true, Marietti discloses an opaque coating on the substrate ([0035]), and Bee discloses including a primer layer which includes a paint layer between the optical element and the texture layer as a way to control and select a desired structural color ([0094]-[0096]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to further include a primer layer as taught in Marietti or Bee in the article of Kim to better control and select the desired structural color (Bee, [0094] and Marietti, [0035]). 
Regarding claim 10 and 11, Kim does not disclose the pattern layer comprising a convex or concave portion with an asymmetric-structured cross-section or the light absorbing layer being dichroic with a color difference of greater than 1. 
Bee discloses an optical element that imparts structural color to an article (abstract) where the article is given texture and then the optical element is disposed on the textured article to achieve shifting colors including colors that shift between two different colors based on viewing angle ([0008]-[0011], [0017]-[0018], [0041]-[0042], and [0072]-[0074]) where the ΔE*ab is greater than 1 ([0051]). Kim further discloses the texture being projections and/or depression ([0074]) with different cross-sectional shapes including random and Echelette grating which is asymmetrical ([0082] and [0092]). Adjacent profiles with different cross-sectional shapes or random cross-sectional shapes would be expected to have an asymmetrical structure especially when considering the profile created by the spacing between two different profiles. Therefore, Kim is considered to disclose asymmetrical-structured cross-sectional shapes. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the textured substrate in Kim in view of Marietti and Bee to have a texture as taught in Bee as discussed above to achieve final color shifting properties including limited color shifting of two hues (dichroism) where the ΔE*ab value is greater than 1 so that a color difference is perceivable (Bee, [0008], [0017]-[0018], [0051], and [0073]).
Regarding claims 12 and 13, Kim discloses the substrate as glass ([0076]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Marietti and Bee as applied to claim 5 above, and further in view of Argoitia et al. (US Pub. 2006/0077496 A1).
Kim in view of Marietti and Bee discloses the element of claim 5 as discussed above. Kim discloses various materials for the metal layer ([0052]) but does not disclose the metal layer being indium or tin.
Argoitia discloses an optical structure on a light transmissive substrate with a relief pattern where one or more of the layers can be patterned and are absorbers or reflectors to provide desirable optical effects (abstract) more specifically the optical structure comprises a substrate with a relief pattern on the surface and one or more layers of different material which form an optically active color-shifting coating ([0017]-[0019]) where the one or more layers are reflective layers and absorber layers ([0057]-[0058]) and where a suitable reflector layer is an opaque metal such as tin ([0062]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the metal layer in Kim to be tin as taught in Argoitia as a conventionally known suitable metal material for use in a forming an optical effect with an absorbing layer (Argoitia, [0062] and see MPEP 2144.07: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection over Kim in view of Marietti and Bee, Applicant argues as set forth in the working and comparative examples, a desirable cool tone is only observed when both ω and σx are in the claimed ranges where warm tones are observed outside the ranges so that there is a criticality between the ranges and achieving a desirable tone in the decoration element. Applicant argues none of the cited references disclose these ranges. Applicant argues, the ranges are also not obvious based on the teaching in Kim because the mere disclosure of a ALON layer which is exhibits a bluish or bluish navy color is not sufficient to show the relationship between the thickness of the light absorbing layer and the element content ratio of the aluminum, oxygen, and nitrogen and the criticality of achieving the desired color tone in a corresponding decoration element. Applicant argues that Kim instead describes that desired color tone is achieve by modulating the reflectance at various wavelengths so is not considered to disclose the claimed ranges. Applicant argues Marietti and Bee fail to cure this deficiency.
Examiner respectfully disagrees. To the extent Applicant is arguing unexpected results by having the claimed ranges, Examiner disagrees that Applicant has established unexpected results. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further the burden is on Applicant to establish results that are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). 
Here, it is well known in the art that the thickness of a layer when forming structural color will affect the final color observed (Kim, [0036], [0065], and [0109] and see [0114] which describes as thickness of the layer decreased the color tone changed from cool to warm; Marietti, [0031]-[0033], and Bee, [0060]). The colors of the examples in the instant Specification would be expected to be different based on the different thicknesses of the AlON layers. Further, the examples seem to show a clear trend that as the thickness of the AlON layer increases the color goes from a warm tone to a cool tone so there does not appear to be an unexpected result from the examples. Thus, Applicant has not met the initial burden of establishing results that are unexpected and significant.
Further, the rejection over Kim relies on either inherency or obviousness in rendering the claimed ranges anticipated or obvious. As discussed above (see paragraph 7 above), Kim discloses the same layer structure as claimed with the same outcome, a bluish color which is a cool tone color. Further, Kim achieves this same result with the same thickness of the AlON layer, 60 nm, as in the examples in the instant Specification, (see instant Specification, Table 3, Example 1). Thus, the article in Kim is considered to inherently possess ω or σx values in the claimed ranges given the similarity in structure and results between Kim and the claimed invention. 
Kim is also considered to render obvious the claimed ω or σx ranges. Kim disclose both ranges for the a, b, and c values for AlON which would result in σx values which would overlap the claimed range (Kim, [0109]) and discloses varying the thickness of the AlON to achieve a desired color tone ([0065] and [0109]) so that a value within the claimed ω range would be easily designed based on desired final color. Therefore, it would have been an obvious to achieve these values by varying the content ratio of the elements in the AlON layer and the layer thickness to achieve a desired color. Thus, Kim is considered to either disclose or render obvious the claimed ω and σx values and is not considered deficient.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,338,730 discloses decorative surface formed by depositing a reflective surface a transparent film of a dielectric material and then covering it with a thin semi-reflective film where the reflective surface has sharply defined regions and the surface formed by this is brilliant and multihued (col. 1 and see col. 4 where the thickness of the dielectric film will determine the color of the surface).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783